Citation Nr: 1031440	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The issues of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected PTSD; 
entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD), acid 
reflux, and an intestinal disorder, to including as secondary to 
service-connected PTSD; and entitlement to service connection for 
bilateral hearing loss have been raised in a statement dated in 
October 2007, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to service-connected PTSD.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hypertension.  The 
Veteran's post service treatment records reveal that the Veteran 
has been diagnosed with and treated for hypertension consistently 
since April 2003.  There is no indication in the Veteran's post 
service treatment records that the Veteran's hypertension is 
related to the Veteran's active service.

In October 2007 the Veteran was granted entitlement to service 
connection for PTSD.  

In January 2008 the Veteran submitted an article regarding PTSD.  
The article indicates that increased blood pressure and heart 
rate is a symptom of PTSD.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 
314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus); 
Mattern v. West, 12 Vet. App. 222, 228 (1999).

In a VA mental health treatment record, dated in December 2009, 
the Veteran was noted to be diagnosed with PTSD and was 
prescribed clonazepam to help "calm" him.  The physician noted 
that calming the Veteran may help the Veteran's blood pressure.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his hypertension.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with 
hypertension and has been awarded service-connection for PTSD.  
The VA mental health treatment note and the article submitted by 
the Veteran indicate that the Veteran's hypertension may be 
aggravated by his service-connected PTSD.  As such, the Board 
finds it necessary to afford the Veteran a VA medical examination 
regarding the etiology of the Veteran's current hypertension 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
hypertension found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
hypertension found to be present is related 
to or had its onset during service.  If 
not, the examiner should opine as to 
whether it is at least as likely as not 
that any hypertension found to be present 
is secondary to or aggravated by the 
service-connected PTSD.  The rationale for 
all opinions expressed should be provided 
in a legible report.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

3.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



